                  Case 20-21417-LMI         Doc 51    Filed 03/25/21       Page 1 of 10



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI-DADE DIVISION

In Re:
                                                                Case Number: 20-21417-LMI
ASGARALI MOHAMED,                                               Chapter 13

      Debtor.
___________________________/

                                   DEBTOR’S OBJECTION TO CLAIM
           IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION TO YOUR CLAIM

This Objection seeks either to disallow or reduce the amount or change the priority status of the claim
filed by you or on your behalf. Please read this Objection carefully to identify which claim is objected to
and what disposition of your claim is recommended. Upon the filing of this Objection an expedited
hearing on this Objection will be scheduled on the date already scheduled for the Confirmation Hearing
in accordance with Local Rule 3007-1(B)(2).


         Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), Debtor, ASGARALI

MOHAMED, objects to the following Claim filed in this case:

Claim Name of                       Amount of     Basis for Objection and
No    Claimant                      Claim         Recommended Disposition
7-1      Kondaur Capital            $418,460.09   Kondaur has not paid for the property insurance and
         Corporation, etc.                        real estate taxes owed on Debtor’s property.
         (hereinafter “Kondaur”)                  Debtor paid the property insurance for the period of
                                                  May 11, 2020 to May 11, 2021.
                                                  Kondaur is attempting to collect escrow for property
                                                  insurance which did not pay. See Debtor’s proof of
                                                  insurance payment attached as Exhibit “A”.
                                                  Debtor is currently on a payment plan with Miami-
                                                  Dade County Tax Collector for payment of the 2021
                                                  property taxes. See confirmation email attached as
                                                  Exhibit “B”.
                                                  Debtor paid the 2020 property taxes. See Debtor’s
                                                  proof of the tax payment attached hereto as Exhibit
                                                  “C”.
                                                  Debtor’s regular monthly payment to Kondaur is
                                                  $1,010.04 for principal and interest.
                                                  Debtor should not have to pay escrow to Kondaur as
                                                  Kondaur did not and will not be paying for real estate
                                                  taxes and/or property insurance for Debtor’s
                                                  property.
                                                  Kondaur must amend its Proof of Claim to reflect the
                                                  proper monthly mortgage payment which Debtor
                                                  needs to pay.
                Case 20-21417-LMI         Doc 51   Filed 03/25/21   Page 2 of 10




CERTIFICATE PURSUANT TO LOCAL                        MARIA I. ESCOTO-CASTIELLO, P.A.
RULE 9011-4(B)                                       Counsel for Debtor
I HEREBY CERTIFY that I am admitted to               2000 South Dixie Highway, Suite 104-A
the Bar of the United States District Court for      Miami, Florida 33133
the Southern District of Florida and I am in         Telephone: (305) 860-0991
compliance with the additional qualifications        Facsimile: (305) 860-0953
to practice in this Court set forth in Local         Email: maria@mec-lawfirm.com
Rule 2090-1 (A)                                      /s/ Maria I. Escoto-Castiello
                                                     Maria I. Escoto-Castiello, Esq.
                                                     Florida Bar No.: 959839
2/19/2021                                            Case 20-21417-LMI              Doc 51         Filed  03/25/21
                                                                                                    receipt.cfm            Page 3 of 10
                                                           PEOPLE'S TRUST INSURANCE COMPANY
                                                                        (Receipt)
  Agent
 Consumers Choice Underwriters, Inc. 0288-00-00                                            Receipt #: 2279824
 3600 Red Road                                                                             Receipt Date/Time: Friday February 19 2021 03:21 PM
 Miramar, FL, 33025                                                                        Producer/CSR: Consumers Choice Underwriters, Inc.
 (954) 688-0010

 Insured                                                                                   Company
 ASGARALI MOHAMED                                                                          PEOPLE'S TRUST INSURANCE COMPANY
 9837 SW 194TH ST                                                                          18 PEOPLE'S TRUST WAY
 CUTLER BAY, FL, 33157-7869                                                                DEERFIELD BEACH, FL, 33441-6270
                                                                                           800-500-1818
      Customer Payment                                                                                                                                               Total $1,694.00
                Date / Time             Payment Type          Transaction Type                                      CSR                                              Amount
            06/05/2020 03:06 PM          Credit Card              Payment                         Consumers Choice Underwriters, Inc. [Producer]                               1,694.00

      Payment Amount Due To Company                                                                                                                                  Total $1,694.00
                Date / Time             Payment Type          Transaction Type                                      CSR                                              Amount
            06/05/2020 03:06 PM          Credit Card           Policy Payment                     Consumers Choice Underwriters, Inc. [Producer]                               1,694.00

      Agency Fees                                                                                                                                                         Total $0.00
                Date / Time                        Payment Type                               Transaction Type                        CSR                        Amount
      Insurance Company: PEOPLE'S TRUST INSURANCE COMPANY                                                                              Phone #: 800-500-1818
      Policy #: PFL346797-04                                                                                                           Effective Date: 05/11/2020
                                                                                                                                       Expiration Date: 05/11/2021
      Insured Signature: ________________________________
      Agents Signature: Consumers Choice Underwriters, Inc.




                                                                                                                                                   Exhibit "A"
https://peoplestrust55.live.ptsapp.com/payments/receipt.cfm?paymentID=2279824&policyID=11545410                                                                                           1/1
2/19/2021                                            Case 20-21417-LMI              Doc 51        Filed  03/25/21
                                                                                                   receipt.cfm           Page 4 of 10
                                                           PEOPLE'S TRUST INSURANCE COMPANY
                                                                        (Receipt)
  Agent
 Consumers Choice Underwriters, Inc. 0288-00-00                                            Receipt #: 2375641
 3600 Red Road                                                                             Receipt Date/Time: Friday February 19 2021 03:21 PM
 Miramar, FL, 33025                                                                        Producer/CSR: Consumers Choice Underwriters, Inc.
 (954) 688-0010

 Insured                                                                                   Company
 ASGARALI MOHAMED                                                                          PEOPLE'S TRUST INSURANCE COMPANY
 9837 SW 194TH ST                                                                          18 PEOPLE'S TRUST WAY
 CUTLER BAY, FL, 33157-7869                                                                DEERFIELD BEACH, FL, 33441-6270
                                                                                           800-500-1818
      Customer Payment                                                                                                                                             Total $829.80
                Date / Time              Payment Type           Transaction Type                                    CSR                                            Amount
            08/07/2020 12:46 PM           Credit Card               Payment                       Consumers Choice Underwriters, Inc. [Producer]                             829.80

      Payment Amount Due To Company                                                                                                                                Total $829.80
                Date / Time              Payment Type           Transaction Type                                    CSR                                            Amount
            08/07/2020 12:46 PM           Credit Card            Policy Payment                   Consumers Choice Underwriters, Inc. [Producer]                             829.80

      Agency Fees                                                                                                                                                      Total $0.00
                Date / Time                        Payment Type                               Transaction Type                     CSR                        Amount
      Insurance Company: PEOPLE'S TRUST INSURANCE COMPANY                                                                           Phone #: 800-500-1818
      Policy #: PFL346797-04                                                                                                        Effective Date: 05/11/2020
                                                                                                                                    Expiration Date: 05/11/2021
      Insured Signature: ________________________________
      Agents Signature: Consumers Choice Underwriters, Inc.




https://peoplestrust55.live.ptsapp.com/payments/receipt.cfm?paymentID=2375641&policyID=11545410                                                                                       1/1
2/19/2021                                            Case 20-21417-LMI              Doc 51        Filed  03/25/21
                                                                                                   receipt.cfm           Page 5 of 10
                                                           PEOPLE'S TRUST INSURANCE COMPANY
                                                                        (Receipt)
  Agent
 Consumers Choice Underwriters, Inc. 0288-00-00                                            Receipt #: 2509966
 3600 Red Road                                                                             Receipt Date/Time: Friday February 19 2021 03:21 PM
 Miramar, FL, 33025                                                                        Producer/CSR: Consumers Choice Underwriters, Inc.
 (954) 688-0010

 Insured                                                                                   Company
 ASGARALI MOHAMED                                                                          PEOPLE'S TRUST INSURANCE COMPANY
 9837 SW 194TH ST                                                                          18 PEOPLE'S TRUST WAY
 CUTLER BAY, FL, 33157-7869                                                                DEERFIELD BEACH, FL, 33441-6270
                                                                                           800-500-1818
      Customer Payment                                                                                                                                             Total $829.80
                Date / Time             Payment Type            Transaction Type                                    CSR                                            Amount
            11/11/2020 11:30 AM          Credit Card                Payment                       Consumers Choice Underwriters, Inc. [Producer]                             829.80

      Payment Amount Due To Company                                                                                                                                Total $829.80
                Date / Time             Payment Type            Transaction Type                                    CSR                                            Amount
            11/11/2020 11:30 AM          Credit Card             Policy Payment                   Consumers Choice Underwriters, Inc. [Producer]                             829.80

      Agency Fees                                                                                                                                                      Total $0.00
                Date / Time                        Payment Type                               Transaction Type                     CSR                        Amount
      Insurance Company: PEOPLE'S TRUST INSURANCE COMPANY                                                                           Phone #: 800-500-1818
      Policy #: PFL346797-04                                                                                                        Effective Date: 05/11/2020
                                                                                                                                    Expiration Date: 05/11/2021
      Insured Signature: ________________________________
      Agents Signature: Consumers Choice Underwriters, Inc.




https://peoplestrust55.live.ptsapp.com/payments/receipt.cfm?paymentID=2509966&policyID=11545410                                                                                       1/1
2/19/2021                                            Case 20-21417-LMI              Doc 51        Filed  03/25/21
                                                                                                   receipt.cfm          Page 6 of 10
                                                           PEOPLE'S TRUST INSURANCE COMPANY
                                                                        (Receipt)
  Agent
 Consumers Choice Underwriters, Inc. 0288-00-00                                            Receipt #: 2638680
 3600 Red Road                                                                             Receipt Date/Time: Friday February 19 2021 03:21 PM
 Miramar, FL, 33025                                                                        Producer/CSR: Francita
 (954) 688-0010

 Insured                                                                                   Company
 ASGARALI MOHAMED                                                                          PEOPLE'S TRUST INSURANCE COMPANY
 9837 SW 194TH ST                                                                          18 PEOPLE'S TRUST WAY
 CUTLER BAY, FL, 33157-7869                                                                DEERFIELD BEACH, FL, 33441-6270
                                                                                           800-500-1818
      Customer Payment                                                                                                                                              Total $829.40
                    Date / Time                         Payment Type                    Transaction Type                     CSR                                 Amount
                02/19/2021 03:19 PM                      Credit Card                        Payment                      Francita Martin                                        829.40

      Payment Amount Due To Company                                                                                                                                 Total $829.40
                    Date / Time                         Payment Type                    Transaction Type                     CSR                                 Amount
                02/19/2021 03:19 PM                      Credit Card                     Policy Payment                  Francita Martin                                        829.40

      Agency Fees                                                                                                                                                         Total $0.00
                Date / Time                        Payment Type                               Transaction Type                    CSR                        Amount
      Insurance Company: PEOPLE'S TRUST INSURANCE COMPANY                                                                          Phone #: 800-500-1818
      Policy #: PFL346797-04                                                                                                       Effective Date: 05/11/2020
                                                                                                                                   Expiration Date: 05/11/2021
      Insured Signature: ________________________________
      Agents Signature: Francita




https://peoplestrust55.live.ptsapp.com/payments/receipt.cfm?paymentID=2638680&policyID=11545410                                                                                          1/1
               Case 20-21417-LMI       Doc 51     Filed 03/25/21     Page 7 of 10




This is the email to confirm that payment plan on my property tax:



On 11/6/20, 9:25 AM, "proptax@miamidade.gov" <proptax@miamidade.gov> wrote:

  Your request was APPROVED and you have been successfully signed-up for Installment
payments for your property located in Miami-Dade County, FL.

  Your first installment bill for 2021 taxes will be payable on June 1st, 2021.

  If you have any questions regarding the installment process, please contact the Tax Collector's
Office by emailing us at proptax@miamidade.gov or call 305-270-4916. You can make
payments or review account information online at miamidade.county-taxes.com.

  Thank you,

  Miami-Dade County Tax Collector




                                                                     Exhibit "B"
                            Paid By Case 20-21417-LMI
                                    ZAHEER MOHAMED                 Doc 51          Filed 03/25/21       Page 8 of 10Duplicate public_user 03/16/2021
                                                                              Paid 03/15/2021        Receipt # BK/LIT TB-21-000232         $4,317.11
                                     Miami-Dade County, Florida

                                    2020 Real Estate Property Taxes
                            Notice of Ad Valorem Tax and Non-Ad Valorem Assessments
                            S E E   R E V E R S E    S I D E     F O R     I M P O R TA N T        I N F O R M A T I O N FOLIO
                 FOLIO NUMBER                                          MUNICIPALITY                                              MILL CODE
                 36-6005-008-2860                                        CUTLER BAY                                                3600
      ASGARALI MOHAMED                                   Property Address                                          Exemptions:
      ZAHEER MOHAMED                                     9837 SW 194 ST                                            ADDL HOMESTEAD, HOMESTEAD
      9837 SW 194 ST
      MIAMI, FL 33157




                                                                  AD VALOREM TAXES
                                                                   ASSESSED           MILLAGE              $1,000 OF                  TAXES
       TAXING AUTHORITY                                             VALUE             RATE PER           TAXABLE VALUE                LEVIED
        Miami-Dade School Board
         School Board Operating                                          247,039         6.18600                222,039                     1,373.53
         School Board Debt Service                                       247,039         0.19300                222,039                        42.85
         Voted School Operating                                          247,039         0.75000                222,039                       166.53
        State and Other
         Florida Inland Navigation Dist                                  247,039         0.03200                197,039                         6.31
         South Florida Water Mgmt Dist                                   247,039         0.11030                197,039                        21.73
         Okeechobee Basin                                                247,039         0.11920                197,039                        23.49
         Everglades Construction Proj                                    247,039         0.03800                197,039                         7.49
         Childrens Trust Authority                                       247,039         0.45070                197,039                        88.81
        Miami-Dade County
         County Wide Operating                                           247,039         4.66690                197,039                       919.56
         County Wide Debt Service                                        247,039         0.47800                197,039                        94.18
         Library District                                                247,039         0.28400                197,039                        55.96
         Fire Rescue Operating                                           247,039         2.42070                197,039                       476.97


        Municipal Governing Board
         Cutler Bay Operating                                            247,039         2.61980                197,039                       516.20



                                                                       Paid
                                                       NON-AD VALOREM ASSESSMENTS
        LEVYING AUTHORITY                                             RATE                           FOOTAGE/UNITS                    AMOUNT
        L0061 CUTLER RIDGE                                            @ 0.4937                                   80.000                        39.50
        T0004 GARB,TRASH,TRC,RECYCLE                                 @ 484.0000                                   1.000                       484.00




                                          AMOUNT IF PAID BY (pay only one amount)                                                  Combined Taxes
            Mar 31, 2021                                                                                                           and Assessments
               $0.00                                                                                                                  $4,317.11
                                                               R E TA I N FOR YOU R R ECOR DS
2020 Real Estate                             DETACH HERE AND RETURN THIS PORTION WITH YOUR PAYMENT                         Duplicate public_user 03/16/2021
Property Taxes                                                                                                       PAY ONLY ONE AMOUNT
36-6005-008-2860
                                              *1+3660050082860+2020*                                                      If Paid By Please Pay
FOLIO NUMBER
9837 SW 194 ST                                                    Make checks payable to:
                                                                 Miami-Dade Tax Collector                          Mar 31, 2021 $0.00
PROPERTY ADDRESS
                                                            (in U.S. funds drawn on U.S. banks)
LEGAL DESCRIPTION                                   Amount due May be Subject to Change Without Notice
5 56 40
BEL-AIRE SEC 3 PB 65-133                                              Mail payments to:
LOT 12 BLK 30                                             200 NW 2nd Avenue, Miami, FL 33128
LOT SIZE 80.000 X 110
OR 20093-0495 122001




                                                                                                                   Paid
           ASGARALI MOHAMED
           ZAHEER MOHAMED



                                                               Exhibit "C"
           9837 SW 194 ST
           MIAMI, FL 33157



                           1000000000000000003660050082860202000000000000000000000009
Case 20-21417-LMI   Doc 51   Filed 03/25/21   Page 9 of 10
Case 20-21417-LMI   Doc 51   Filed 03/25/21   Page 10 of 10
